                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


ROBERT FRESE

           Plaintiff,

    v.                                                Case No.: 1:18-cv-01180-JL

GORDON MACDONALD, in his official
capacity only as Attorney General of the
State of New Hampshire,

           Defendant.


   PLAINTIFF’S OBJECTION TO MOTION TO DISMISS AMENDED COMPLAINT

         Plaintiff Robert Frese, by and through his counsel, hereby files this Objection to the

Motion to Dismiss the Amended Complaint filed by Defendant Attorney General Gordon

MacDonald (the “State”).

                                        INTRODUCTION

         New Hampshire’s Criminal Defamation Law makes it a crime to write or say anything

that a person “knows to be false and knows will tend to expose any other living person to public

hatred, contempt or ridicule.” N.H. Rev. Stat. Ann. § 644:11. In 2018, the Exeter Police

Department (the “Department”) attempted to prosecute Mr. Frese under the law after he

published comments on Facebook stating that Exeter Police Chief William Shupe “covered up

for [a] dirty cop.” Dkt. No. 31-4 at EXE092. The charges were dropped after the case became

controversial, and after the New Hampshire Department of Justice (“NHDOJ”) shared a

memorandum criticizing the prosecution as a violation of Mr. Frese’s constitutional rights.

         Mr. Frese fears that he will be subject to future prosecutions if he continues to criticize

the Exeter Police Department and other government or law enforcement officials. He

                                                  1
accordingly brought this lawsuit challenging the Criminal Defamation Law as unconstitutionally

vague under the Fourteenth Amendment’s Due Process Clause and overbroad in violation of the

First Amendment. He alleges that “RSA 644:11 is unconstitutionally vague, both on its face and

as applied” because it “fails to provide the reasonable precision necessary to define criminal

conduct,” and because it is “susceptible to arbitrary, uneven, and selective enforcement.” Dkt.

No. 31 ¶¶ 36, 37, 39.

       The State raised four arguments in support of its Motion to Dismiss the Amended

Complaint. In its Endorsed Order of May 8, 2020, the Court directed Plaintiff “to specifically

respond to the defendant's argument that First Circuit precedent precludes Mr. Frese from

maintaining facial or as-applied void-for-vagueness claims under the Fourteenth Amendment.”

                                         ARGUMENT

       1) Facial vagueness challenges have long been permitted under the Due Process
          Clause.

       The State’s argument that facial vagueness challenges are prohibited under the Due

Process Clause is flatly contradicted by precedent. The Supreme Court has repeatedly upheld

facial vagueness challenges under the Fourteenth Amendment’s Due Process Clause, especially

when the challenged statute implicates other constitutional interests and is susceptible to

arbitrary or discriminatory enforcement. For instance, in Kolender v. Lawson, 461 U.S. 352

(1983), the Court considered a “facial challenge to a criminal statute” that required loiterers to

produce identification, finding it “unconstitutionally vague within the meaning of the Due

Process clause of the Fourteenth Amendment[.]” Id. at 353. The Court further noted that its

ruling was “based upon the potential for arbitrarily suppressing First Amendment liberties[.]” Id.

at 358 (citation and quotation marks omitted); see also Smith v. Goguen, 415 U.S. 566 (1974)

(holding that a statute prohibiting contemptuous treatment of the flag was unconstitutionally

                                                2
vague). More recently, the Court has facially invalidated provisions of both the Armed Career

Criminal Act and the Immigration and Naturalization Act on void-for-vagueness grounds. See

Sessions v. Dimaya, 138 S. Ct. 1204 (2018); Johnson v. United States, 135 S. Ct. 2551 (2015).

       The Supreme Court has recognized that a vague statute that “abut(s) upon sensitive areas

of basic First Amendment freedoms . . . operates to inhibit the exercise of (those) freedoms.”

Grayned v. City of Rockford, 408 U.S. 104, 109 (1972) (citation and internal quotation marks

omitted). “Vagueness may invalidate a criminal law for either of two independent reasons. First,

it may fail to provide the kind of notice that will enable ordinary people to understand what

conduct it prohibits; second, it may authorize and even encourage arbitrary and discriminatory

enforcement.” City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (upholding a facial vagueness

challenge to Chicago’s Gang Congregation Ordinance under both theories); see also Montenegro

v. N.H. DMV, 166 N.H. 215, 224 (2014) (holding that a regulation allowing the DMV to reject a

vanity license plate if a “reasonable person would find the plate offensive to good taste” was

unconstitutionally vague and therefore facially invalid because the regulation “authorize[d] or

even encourage[d] arbitrary and discriminatory enforcement”). Here, Mr. Frese brings claims

under both theories of vagueness, alleging that the Criminal Defamation Law fails to provide

adequate notice about what speech is prohibited and is susceptible to arbitrary and discriminatory

enforcement. Dkt. No. 31 at 9-10. 1




1
  Although the State’s second motion to dismiss distinguishes between vagueness claims under
the Due Process Clause and vagueness Claims under the First Amendment, Dkt. No. 33-1 at 12–
14, all void-for-vagueness claims arise under the Due Process Clause, even when they implicate
First Amendment rights. See, e.g., Vill. of Hoffman Estates v. Flipside, Hoffman Estates, 455
U.S. 489, 497–99 (1982); Smith, 415 U.S. at 572–73.
                                                3
       2) Zhen Zhou Wu and Draper did not impose a blanket prohibition against facial
          vagueness claims.

       The State argues that the First Circuit’s decisions in Draper and Zhen Zhou Wu prohibit

facial vagueness challenges under the Due Process Clause. Dkt. No. 33-1 at 12–13. Far from it.

Both cases simply applied the much narrower rule that a party cannot raise a facial vagueness

challenge for lack of notice against a law that clearly prohibits their intended speech or conduct.

That rule does not apply to Mr. Frese’s facial vagueness claim.

       In Holder v. Humanitarian Law Project, the Supreme Court stated that “[a] plaintiff who

engages in some conduct that is clearly proscribed [by a challenged statute] cannot complain of

the vagueness of the law as applied to the conduct of others.” 561 U.S. 1, 18–19 (2010) (quoting

Hoffman Estates, 455 U.S. at 495). The Court held that this rule also applies to vagueness

challenges against restrictions on speech, stating that “a plaintiff whose speech is clearly

proscribed cannot raise a successful vagueness claim under the Due Process Clause of the Fifth

Amendment for lack of notice,” though it acknowledged that “[s]uch a plaintiff may have a valid

overbreadth claim under the First Amendment[.]” Id. at 20.

       In Zhen Zhou Wu and Draper, the First Circuit did nothing more than apply the Holder

rule. In both cases, the court of appeals addressed facial vagueness challenges alleging that

technical terms in federal and state commercial regulations of weaponry failed to provide

sufficient notice of what materials could be lawfully sold or exported. Zhen Zhou Wu, 711 F.3d

at 11–12; Draper, 827 F.3d at 3. And, in both cases, the court held that the plaintiffs’ facial

vagueness challenges failed because the challengers had adequate notice that their conduct was

proscribed. Zhen Zhou Wu, 711 F.3d at 16 (holding that there was ample “evidence that the

defendants knew they were violating U.S. export regulations”); Draper, 827 F.3d at 4 (holding




                                                4
that the challenged regulatory definition “provides anyone of ordinary intelligence fair notice . . .

[about] what is required”).

       The relevant passages from Zhen Zhou Wu and Draper make clear that the First Circuit

was applying the Holder rule, rather than inventing a broader one. In Zhen Zhou Wu, the First

Circuit quoted Holder, stating: “Outside the First Amendment context, we consider ‘whether a

statute is vague as applied to the particular facts at issue,’ for a defendant ‘who engages in some

conduct that is clearly proscribed cannot complain of the vagueness of the law as applied to the

conduct of others.’” 711 F.3d at 15 (quoting Holder, 561 U.S. at 18–19) (emphasis in original).

Draper, in turn, cited the above passage from Zhen Zhou Wu in holding that that the plaintiff’s

vagueness challenge was “a constitutional claim eligible only for as-applied, not facial, review.”

827 F.3d at 3 (citing Zhen Zhou Wu, 711 F.3d at 15).

       Although Draper’s language is broad, the court of appeals had neither the occasion nor

the authority to overrule Supreme Court precedent repeatedly upholding the validity of facial

vagueness challenges, especially when First Amendment interests are implicated. See Kolender,

461 U.S. at 358; Smith, 415 U.S. at 572-73; see also Dimaya, 138 S. Ct. at 1223; Johnson, 135 S.

Ct. at 2557. To the extent that some language in Draper could be read to suggest that facial

vagueness challenges are categorically barred, such a suggestion was not essential to the Court’s

holding and should be treated as dicta. See, e.g., Dana’s R.R. Supply v. Att’y Gen., Fla., 807 F.3d

1235, 1241 n.3 (11th Cir. 2015) (“An offhand comment that lacks substantiating reasoning is

exactly the sort of judicial statement we recognize as lacking any authoritative weight.”);

Municipality of San Juan v. Rullan, 318 F.3d 26, 28 n.3 (1st Cir. 2003) (“Dicta comprises




                                                 5
observations in a judicial opinion or order that are ‘not essential’ to the determination of the legal

questions then before the court.” (citation omitted)). 2

       3) Mr. Frese has adequately alleged facial and as-applied vagueness claims.

       Correctly read in line with Holder, neither Zhen Zhou Wu nor Draper bars Mr. Frese’s

vagueness claims. First, Mr. Frese may bring a facial vagueness claim for lack of notice because

the Criminal Defamation Law neither clearly proscribes his intended speech nor provides him

with adequate notice about what speech is criminalized. The Amended Complaint alleges that the

Criminal Defamation Law fails to provide adequate notice about what constitutes defamatory

speech, and that Mr. Frese fears his speech about law enforcement officials could expose him to

prosecution. Dkt. No. 31 ¶¶ 33, 37–39. As this Court held in its order denying the State’s first

motion to dismiss, the statute “may . . . not adequately delineate what speech must be known to

have the tendency ‘to expose any other living person to public hatred, contempt or ridicule.’”

Dkt. No. 19 at 21. This alleged defect applies just as much to Mr. Frese as to anyone else. The

State has not shown as a matter of law that the statute defines with sufficient clarity what Mr.

Frese may say about the Exeter Police Department or other law enforcement officials.

       Second, nothing in Holder, Draper, or Zhen Zhou Wu obstructs Mr. Frese from raising a

facial vagueness challenge for standardless discretion. By its own terms, Holder’s rule is limited

to facial vagueness challenges for lack of notice. See Holder, 561 U.S. at 20 (“[A] plaintiff

whose speech is clearly proscribed cannot raise a successful vagueness claim under the Due


2
  Some courts have held that the Holder rule does not survive the Supreme Court’s decision in
Dimaya. See Henry v. Spearman, 899 F.3d 703, 708–09 (9th Cir. 2018). Notably, both Draper
and Zhen Zhou Wu predate Dimaya, and therefore “may not reflect the current state of the law.”
Id. at 709; see also, e.g., United States v. Barbosa, 896 F.3d 60, 74 (1st Cir.), cert. denied, 139 S.
Ct. 579 (2018) (stating that law of the circuit does not apply “[w]hen the holding of a previous
panel is contradicted by subsequent controlling authority, such as a decision by the Supreme
Court”). The Court need not address the issue here, however, because even if the Holder rule
survives, Mr. Frese satisfies its requirements.
                                                  6
Process Clause of the Fifth Amendment for lack of notice.” (emphasis added)); see also Act Now

to Stop War & End Racism Coal. & Muslim Am. Soc'y Freedom Found. v. D.C., 846 F.3d 391,

410 (D.C. Cir. 2017) (“We are aware of no decision that has applied Humanitarian Law Project

to bar a facial challenge like MASF’s that a law is so vague as to subject the challenger itself to

standardless enforcement discretion.”). And neither Draper nor Zhen Zhou Wu purported to limit

the circumstances under which plaintiffs may bring facial vagueness claims for standardless

discretion. See Zhen Zhou Wu, 711 F.3d at 13 (stating that the defendants “emphasize only

[notice] concerns”); accord Draper, 827 F.3d at 3. In any event, Mr. Frese’s vagueness claim

does not depend on the interests of third parties because his own “encounters with prosecutions

under the [Criminal Defamation Law] highlight” the risks posed by the standardless discretion

afforded to law enforcement under the statute. Dkt. No. 19 at 24.

        Finally, the State argues that Mr. Frese has not adequately alleged an as-applied

vagueness claim under either theory because he “does not allege that RSA 644:11 is

unconstitutional as applied to him, but rather ‘as applied in the context of New Hampshire’s

system for prosecuting Class B misdemeanors.’” Dkt. 33-1 (quoting Dkt. No. 31 ¶ 36). The

State is correct that Mr. Frese’s challenge is predominantly facial—he asserts that the Criminal

Defamation Law cannot constitutionally be applied to him or anyone else. He amended his

complaint to include an alternative as-applied vagueness claim, however, because the State

argued in its first motion for reconsideration that the Court may not consider the particular

characteristics of New Hampshire’s misdemeanor criminal process in adjudicating Mr. Frese’s

facial vagueness challenge. Dkt. No. 21 at 3 (“For that matter, the statute’s validity does not

depend on whether it is enforced in New Hampshire or in Illinois, New York or Idaho. What is

exclusively at issue is ‘the terms of the statute’” (citation omitted)).



                                                   7
       To be clear, Mr. Frese maintains that the Criminal Defamation Law is unconstitutionally

vague on its face. Dkt. No. 25 at 6–7. Furthermore, he disputes the State’s myopic view of what

materials the Court may consider on a facial challenge. Dkt. No. 22 at 4–6. But, to address the

State’s concerns, he amended the Complaint to specifically allege that the Criminal Defamation

Law is unconstitutional as applied in the context of New Hampshire’s misdemeanor criminal

process. This alternative claim is “facial” in the sense that it is not limited to Mr. Frese’s

particular case, but it is “as applied” in the sense that it does not seek to strike the Criminal

Defamation Law outside the context of New Hampshire’s particular misdemeanor process. As

the Supreme Court held when addressing a similar hybrid claim, “[t]he label is not what

matters.” John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010). The key point is that Mr. Frese’s

request for relief reaches beyond his particular circumstances to encompass every application of

the Criminal Defamation Law under New Hampshire’s misdemeanor process. He must therefore

satisfy the requirements for a facial challenge “to the extent of that reach,” but not further. Id.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny the State’s Motion to Dismiss the

Amended Complaint.




                                                  8
                             Respectfully submitted,

                             ROBERT FRESE,

                             By and through his attorneys affiliated with the
                             American Civil Liberties Union of New Hampshire
                             Foundation and the American Civil Liberties Union
                             Foundation,

                             /s/ Gilles R. Bissonnette
                             Gilles R. Bissonnette (N.H. Bar. No. 265393)
                             Henry R. Klementowicz (N.H. Bar No. 21177)
                             AMERICAN CIVIL LIBERTIES UNION OF NEW
                                HAMPSHIRE FOUNDATION
                             Concord, NH 03301
                             Tel.: 603.224.5591
                             gilles@aclu-nh.org
                             henry@aclu-nh.org

                             Emerson Sykes*
                             Brian Hauss*
                             AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                             125 Broad Street, 18th Floor
                             New York, NY 10004
                             Tel.: 212.549.2500
                             esykes@aclu.org
                             bhauss@aclu.org

                             John M. Greabe (N.H. Bar No. 18706)
                             296 Gage Hill Road
                             Hopkinton, NH 03229
                             Tel.: 603.513.5191
                             jgreabe@yahoo.com

                             Lawrence A. Vogelman, Esq. (N.H. Bar No. 10280)
                             NIXON, VOGELMAN, SLAWSKY & SIMONEAU, P.A.
                             77 Central Street
                             Manchester, NH 03101
                             Tel.: 603.669.7070
                             lvogelman@davenixonlaw.com
   * Admitted pro hac vice

Date: June 19, 2020




                                9
